Exhibit 10.1
Marten Transport, Ltd.
Named Executive Officers’ Compensation 


On May 1, 2012, our Compensation Committee approved an increase to the base
salary for each of the company’s named executive officers listed below,
retroactive to April 9, 2012.  Effective April 9, 2012, the named executive
officers will receive the following annual base salaries in the listed
positions:


 
 
Name and Position as of May 1, 2012
Former Base
Salary
Base Salary
Effective April 9, 2012
     
Randolph L. Marten
$536,757
$552,860
    (Chairman and Chief Executive Officer)
   
 
   
Timothy M. Kohl
$385,840
$401,275
    (President)
         
Robert G. Smith
$270,639
$276,054
    (Chief Operating Officer)
   
 
   
Timothy P. Nash
$273,266
$281,464
    (Executive Vice President of Sales and Marketing)
   
 
   
James J. Hinnendael
$220,920
$227,548
    (Chief Financial Officer)
         

 





